DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 4, recites “a grommet”, it should be –the grommet--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanashi (US. 5,487,680).
In Regards to Claim 1:
Yamanashi teaches a wire harness (WB) comprising: 
a connector (C2) disposed so as to be aligned with an attachment hole (P1) of a panel (P); a grommet (G) assembled to the connector (C2) and being in close contact with one opening edge portion of the attachment hole (P1); and a plurality of electric wires (See Reproduced Drawing 1) that are inserted into the grommet (G), wherein the connector (C2) includes: 
terminal fittings (T2) provided at end portions of the plurality of electric wires (T2); a connector housing (See Reproduced Drawing 1) that accommodates the terminal fittings (T2); and an inner member (7) having an annular plate-shaped flange disposed outside the connector housing (See Reproduced Drawing 1); wherein the grommet (G) includes: 
a panel (10) close contact portion that is in close contact with the one opening edge portion; a flange assembly portion (12a) that is assembled to the flange (7); and an electric wire accommodating dome portion (See Reproduced Drawing 2) that accommodates drawn-out portions of the plurality of electric wires (See Reproduced Drawing 1) being drawn out from the connector housing (See Reproduced Drawing 1); wherein the inner member (7) includes two deformation preventing walls (8) that prevent the electric wire accommodating dome portion (See Reproduced Drawing 2) from being deformed inward; and wherein the two deformation preventing walls (8) extend along a wall inner surface of the electric wire accommodating dome portion (See Reproduced Drawing 2) and are disposed so as to sandwich the drawn-out portion (See Reproduced Drawing 1) therebetween.
In Regards to Claim 8:
Yamanashi teaches a grommet (G) detachment preventing structure comprising: a panel (P) having an attachment hole (P1); a connector (C2) disposed so as to be aligned with the attachment hole (P1); and a grommet (G) assembled to the connector (C2) and being in close contact with one opening edge portion of the attachment hole (P1), wherein the connector (C2) includes: 
terminal fittings (T2) provided at end portions of a plurality of electric wires (See Reproduced Drawing 1); a connector housing (See Reproduced Drawing 1) accommodates the terminal fittings (T2); and an inner member (7) having an annular plate-shaped flange disposed outside the connector housing (See Reproduced Drawing 1); wherein the grommet (G) includes: 
a panel (10) close contact portion that is in close contact with the one opening edge portion; a flange assembly portion (12a) that is assembled to the flange (7); and an electric wire accommodating dome portion (See Reproduced Drawing 2) that accommodates drawn-out portions (See Reproduced Drawing 1) of the plurality of electric wires (See Reproduced Drawing 1) being drawn out from the connector housing (See Reproduced Drawing 1); wherein the inner member (7) includes two deformation preventing walls (8) that prevent the electric wire accommodating dome portion (See Reproduced Drawing 2) from being deformed inward; and wherein the two deformation preventing walls (8) extend along a wall inner surface of the electric wire accommodating dome portion (See Reproduced Drawing 2) and are disposed so as to sandwich the drawn-out portion (See Reproduced Drawing 1) therebetween.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US. 5,487,680).
In Regards to Claim 2:
All claim limitations are discussed with respect to Claim 1, Yamanashi does not teach wherein each of the two deformation preventing walls has a straight I-shaped cross section.
However, it would be have been obvious to modify Yamanashi by having the the two deformation preventing walls has a straight I-shaped cross section with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 3:
All claim limitations are discussed with respect to Claim 1, Yamanashi does not teach wherein each of the two deformation preventing walls has a J-shaped cross section whose tip end portion is bent, and an entire of the J-shaped cross sections of the two deformation preventing walls has a U-shaped cross section.
However, it would be have been obvious to modify Yamanashi by having the two deformation preventing walls has a J-shaped cross section whose tip end portion is bent, and an entire of the J-shaped cross sections of the two deformation preventing walls has a U-shaped cross section with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 3, Yamanashi does not teach wherein the two deformation preventing walls are formed in a shape in which the tip end portions are engaged with each other.
However, it would be have been obvious to modify Yamanashi by having the two deformation preventing walls are formed in a shape in which the tip end portions are engaged with each other with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 5:
All claim limitations are discussed with respect to Claim 1, Yamanashi does not teach wherein the two deformation preventing walls are formed to respectively have a straight I-shaped cross section and a J-shaped cross section whose intermediate portion is bent, and an entire of the straight I-shaped cross section and the J-shaped cross section of the two deformation preventing walls has a U-shaped cross section.
However, it would be have been obvious to modify Yamanashi by having the two deformation preventing walls are formed to respectively have a straight I-shaped cross section and a J-shaped cross section whose intermediate portion is bent, and an entire of the straight I-shaped cross section and the J-shaped cross section of the two deformation preventing walls has a U-shaped cross section with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 6:
All claim limitations are discussed with respect to Claim 5, Yamanashi does not teach wherein the two deformation preventing walls are formed in a shape in which a tip end portion in the straight I-shaped cross section and a tip end portion in the J-shaped cross section whose intermediate portion is bent are engaged with each other.
However, it would be have been obvious to modify Yamanashi by having the two deformation preventing walls are formed in a shape in which a tip end portion in the straight I-shaped cross section and a tip end portion in the J-shaped cross section whose intermediate portion is bent are engaged with each other with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)
In Regards to Claim 7:
All claim limitations are discussed with respect to Claim 1, Yamanashi does not teach wherein the attachment hole of the panel is formed in an oval shape having a pair of straight portions and a pair of arc portions, and the two deformation preventing walls are disposed on sides of the pair of straight portions.
However, it would be have been obvious to modify Yamanashi by having the attachment hole of the panel is formed in an oval shape having a pair of straight portions and a pair of arc portions, and the two deformation preventing walls are disposed on sides of the pair of straight portions with different type of configuration which is one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing deformation walls to fit with mating connector. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976)

    PNG
    media_image1.png
    725
    782
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    713
    730
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831